DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al (JP 2019-211751 and its machine translation [US equivalent is 2019/0369491]).
Hatakeyama et al disclose a resist composition comprising a compound meeting the limitations of the instant formula (A). The compound has a sulfonium, iodonium, or ammonium cation and an anion having a structure as claimed, wherein X1 (as exemplified) may be a single bond, an alkyl or cycloalkyl comprising an ester group, ether, and/or carbonyl, or carbonyl, and R3 is a fluorinated alkyl or aryl group, as required by the instant claims 1 and 2:

    PNG
    media_image1.png
    80
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    119
    378
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    78
    130
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    127
    216
    media_image4.png
    Greyscale


The composition further comprises a solvent, an additional PAG generating a sulfonic, imidic, or methide acid (preferably fluorinated, [0137]-[0146]), a crosslinking agent (if needed), a base polymer, and a surfactant ([0208], examples) as required by the instant claims 3, 4, and 10.
The resist may be positive or negative. The positive resist comprises a base polymer having an acid labile group, and units meeting the limitations of the instant (a1), (a2), (f1), (f2), and (f3) of the instant claims 5, 6, and 9 (see claims, examples, [0126]). 
The negative resist comprises a crosslinker and a base polymer having no acid-labile group ([0127], claims) as required by the instant claims 7 and 8.
The method of forming a pattern includes the steps as instantly claimed by the instant claims 11-13 (see examples).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (9,523,912).
Kataoka et al disclose a negative resist composition and pattern forming method comprising a resist, wherein the composition comprises a resin, solvent, acid generator, basic compound, surfactant, and hydrophobic resin (see examples; instant claims 4, 10). 
The acid generator compound may have the following basic structure:

    PNG
    media_image5.png
    438
    296
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    66
    303
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    166
    285
    media_image7.png
    Greyscale

In the formula, -C(R2)2-R3 equates to the instant R2, and R1 equates to the instant –X1-aryl group. R1 may be aryl (X1 is a single bond), with a substituent including a halogen atom (F, Br, Cl, I; column 9, lines 4-18), or may be alkyl (X1) with a substituted (with halogen) aryl group.
R2s may be H, alkyl, cycloalkyl, alkoxy (see instant X1), and R3 may be aryl (instant claims 1, 2, 15). 


The resin preferably comprises a monomer having the following structure meeting at least one of (a1) and (a2):

    PNG
    media_image8.png
    203
    294
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    117
    99
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    116
    102
    media_image10.png
    Greyscale

The resist may further comprises units:


    PNG
    media_image11.png
    326
    292
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    187
    298
    media_image12.png
    Greyscale


The units fall within the scope of the instant (a1) and/or (a2), and would be a positive resist (instant claims 5, 6).
The resist may further comprise units comprising acid generators falling within the scope of (f1), (f2), and (f3), wherein S is broadly an ionic structure moiety comprising a sulfonium salt, which broadly means that either the anion or cation may be in the polymer side chain.


    PNG
    media_image13.png
    226
    288
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    202
    297
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    76
    284
    media_image15.png
    Greyscale


The reference provides the following examples which meets the limitations of (f2) and (f3), and the cation, when it is the portion of “S” attached to the polymer side chain, would meet (f1). 

    PNG
    media_image16.png
    165
    262
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    162
    206
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    178
    187
    media_image18.png
    Greyscale


These units would meet the limitations of the instant claim 9.
The reference teaches that additional acid generators (sulfonic, imide, columns 39 and 40; resists 38, 46, 54, 57-59, 61-63, 66 in Table 5; instant claim 3)
The method of the reference meets the limitations of the instant claims 11-13:


    PNG
    media_image19.png
    119
    302
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    27
    288
    media_image20.png
    Greyscale


Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kataoka et al, choosing as the acid generator/ onium salt, that taught above which also meets the limitations of the instant claims. The resultant compound, material, and method would also meet the limitations of the instant claims.
Claims 1-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (2010/0233629).
Wada discloses a resist composition and method comprising an acid generator comprising a compound meeting the limitations of the instant claims, wherein
X1 and X2 may C=O or S(=O)2, and examples include one of each as instantly claimed. R1 and R2 may be alkyl, aryl, or aralkyl, wherein the aryl groups may comprise a substituent such as a halogen atom, which would include I. 

    PNG
    media_image21.png
    287
    311
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    68
    294
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    102
    168
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    88
    155
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    111
    297
    media_image25.png
    Greyscale


When, in the examples, the alkyl group is replaced by a halogen (I)-substituted aryl or alkyl aryl, the compound meets the structural limitations of the instant claims (see claims 1, 2, and 15). 
Examples include compositions comprising additional PAGs such as those suggested by the instant claim 3, an organic solvent, and a surfactant (instant claims 4 and 10; [0163], [0226], Table 1, claim 7).
The reference material may be a negative resist, comprising a crosslinker and a resin free of acid labile group (instant claims 7 and 8; claim 20):

    PNG
    media_image26.png
    95
    304
    media_image26.png
    Greyscale

Alternatively, the resist may be a positive resist, comprising a polymer having acid labile groups (reference claims 8, 11, 17; instant claim 6). 
Examples of units include those meeting (a1) and (a2) having acid labile group (instant claims 5 and 6):


    PNG
    media_image27.png
    324
    290
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    158
    317
    media_image28.png
    Greyscale

The method of the reference meets the limitations of the instant claims 11-13:


    PNG
    media_image29.png
    70
    296
    media_image29.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Wada, choosing as the acid generator/ onium salt, that taught above which also meets the limitations of the instant claims. The resultant compound, material, and method would also meet the limitations of the instant claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/426673 (2019/0369491) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compound, resist, and method of the ‘673 application teach a compound having a structure meeting the limitations of the instant claims wherein the instant k is 1. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and compound and perform the method of the ‘673 application, wherein the resultant material, method, and compound would also meet the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722